 1
                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   CARLOS MONTRAS MONTAGUE, JR.,                 )        CASE NO. ED CV 17-1166-SJO (PJW)
                                                   )
11                         Plaintiff,              )
                                                   )        J U D G M E N T
12                  v.                             )
                                                   )
13   STAN SNIFF, et al.,                           )
                                                   )
14                         Defendants.             )
                                                   )
15
16          Pursuant to the Order Granting Joint Stipulation For Voluntary
17   Dismissal With Prejudice,
18          IT IS ADJUDGED that the Second Amended Complaint and entire
19   action is dismissed with prejudice.
20
            DATED:       July 15, 2019.
21
22
23
                                                  S. JAMES OTERO
24                                                UNITED STATES DISTRICT JUDGE
25
26
27
28   C:\Users\stephenmontes\AppData\Local\Temp\notes95E17C\Judgment.wpd
